DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Form PTO-1449 is signed and attached hereto.

Specification
The disclosure is objected to because of the following informalities:
	in ¶0013 reference is made to a blockchain network; this appear to be an editing error describing matters associated with a different application/invention; and 
	in ¶s 0036, 0038, and 0049 a word is erroneously hyphenated.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner' s statement of reasons for allowance: the prior art does not disclose or fairly suggest, in combination with the other claimed limitations and elements, a motorized movement device comprising: a frame with two motorized wheels; an inertial measuring unit configured to detect longitudinal accelerations, pitch angular speed, and yaw angular speed of the device; and a control unit comprising modules for: a) estimating the slope based on signals representative of the longitudinal acceleration, of the pitch angular speed, and  of the speeds of the two wheels; b) estimating the longitudinal thrust exerted by a user based on signals representative of the longitudinal acceleration, the speeds of the two wheels, of command signals of the wheels, and of the estimated slope; c) for estimating the yaw torque applied by a user based on a signal representative of the yaw angular speed; d) for compensating the slope and configured to determine a slope compensating force based on the estimated slope; d) for determining a thrust adding force based on the estimated longitudinal thrust; e) for determining a steering aiding force based on the estimated yaw torque; and f) for determining the command signals of the two motors based on the slope compensating force, the thrust aiding force, and on the steering aiding force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closet prior art includes: U.S. Pat. Doc. No. 9,636,993 which discloses an electrically motorized vehicle that uses motion and acceleration parameters to measure the slope and to estimate the outside forces applied to the vehicle, but does not disclose or suggest a module for estimating the yaw torque applied based on the yaw angular speed or a module for determining a steering aiding force based on the this estimate along with a module for estimating the slope rather than measuring the slope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE CLEMMONS/Primary Examiner, Art Unit 3618